Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca Rudolph #41539 on 3/11/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for processing a mini program, applicable for a first server, and comprising:
accessing to a first application;
determining whether the first application has a capability to be hosted by any mini program, wherein the mini program is an application issued by a server and executable in specific containers without installation; 
when the first application has the capability to be hosted by any mini program,
searching a target mini program matching with the first application in a mini program library, the mini program library comprising at least one mini program; and
sending mini program information of the target mini program to a second server, wherein, 
; and
when the first application does not have the capability to be hosted by any mini program, sending configuration information to the second server, the configuration information being configured for the second server to configure the first application with the capability to be hosted by any mini program;
wherein the configuration information comprises a host unique identifier, a client software development kit (SDK), a front-end software development kit (SDK), an expansion capability package, calling protocol rules, and a uniform resource locator (URL) of a provider; and
the host unique identifier and the calling protocol rules are configured to splice calling protocols; the calling protocols are configured to call and render mini programs; and the client software development kit and the front-end software development kit are configured as a container for running the mini programs.

2. (Original) The method according to claim 1, determining whether the first application has the capability to be hosted by any mini program, comprising:
determining whether the first application has indication information, the indication information being configured to indicate that the first application has the capability to be hosted by any mini program.

3. (Original) The method according to claim 2, wherein the indication information comprises a unique host identifier.

4. (Original) The method according to claim 1, sending the mini program information of the target mini program to the second server, comprising:
sending a first request to a developer end for developing the target mini program; and
in response to receiving a confirmation result feedback from the developer end based on the first request, sending the mini program information of the target mini program to the second server, the confirmation result being configured to confirm that the target mini program is a mini program executable by the first application.
5. (Cancelled)
6. (Cancelled)
7. (Currently Amended) A method for processing a mini program, applicable for a second server, wherein the second server is configured to provide a service of a first application, 
when the first application has the capability to be hosted by any mini program, wherein the mini program is an application issued by a server and executable in specific containers without installation:
receiving mini program information of a target mini program from a first server, the target mini program being a mini program that is searched from a 
adding the mini program information to the first application, so that the target mini program is executable by the first application; and
when the first application does not have the capability to be hosted by any mini program:
receiving configuration information from the first server; and
based on the configuration information, configuring the first application with the capability to be hosted by any mini program;
wherein the configuration information comprises a host unique identifier, a client software development kit (SDK), a front-end software development kit (SDK), an expansion capability package, calling protocol rules, and a uniform resource locator (URL) of a provider; and
the host unique identifier and the calling protocol rules are configured to splice calling protocols; the calling protocols are configured to call and render mini programs; and the client software development kit and the front-end software development kit are configured as a container for running the mini programs.

8. (Cancelled)

9. (Cancelled)

10. (Currently Amended) A server, comprising:
at least one processor; and
a memory connected in communication with the at least one processor, and configured to store instructions executable by the at least one processor; wherein,
the least one processor is configured to execute the instructions to implement a method for processing a mini program, the method comprising:
accessing to a first application;
determining whether the first application has a capability to be hosted by any mini program, wherein the mini program is an application issued by a server and executable in specific containers without installation; 
when the first application has the capability to be hosted by any mini program, 
searching a target mini program matching with the first application in a mini program library, the mini program library comprising at least one mini program; and
sending mini program information of the target mini program to another server, wherein, 
the another server is configured to provide a service of the first application and add the mini program information to the first application, and the mini program information is configured for the first application to run the target mini program; and
when the first application does not have the capability to be hosted by any mini program,
sending configuration information to the another server, the configuration information being configured for the another server to configure the first application with the capability to be hosted by any mini program;
wherein the configuration information comprises a host unique identifier, a client software development kit (SDK), a front-end software development kit (SDK), an expansion capability package, calling protocol rules, and a uniform resource locator (URL) of a provider; and
the host unique identifier and the calling protocol rules are configured to splice calling protocols; the calling protocols are configured to call and render mini programs; and the client software development kit and the front-end software development kit are configured as a container for running the mini programs.

11. (Original) The server according to claim 10, determining whether the first application has the capability to be hosted by any mini program, comprising:
determining whether the first application has indication information, the indication information being configured to indicate that the first application has the capability to be hosted by any mini program.

12. (Original) The server according to claim 11, wherein the indication information comprises a unique host identifier.


sending a first request to a developer end for developing the target mini program; and
in response to receiving a confirmation result feedback from the developer end based on the first request, sending the mini program information of the target mini program to the another server, the confirmation result being configured to confirm that the target mini program is a mini program executable by the first application.

14. (Cancelled)

15. (Cancelled)
Please cancel claims 5, 6, 8, 9, 14, 15.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, 10-13 are allowable over the prior art of record: the closest prior art of record (Taieb et al. U.S. patent application publication 20100312879, Frazier et al U.S. Patent 10044787, Aw et al U.S. Patent 9959109 ) does not teach or suggest in detail "determining whether the first application has a capability to be hosted by any mini program, wherein the mini program is an application issued by a server and executable in specific containers without installation; when the first application has the capability to be hosted by any mini program,searching a target mini program matching with the first application in a mini program library, the mini program library comprising at least one 
Taieb teaches embodiments of the present invention address deficiencies of the art in respect to plug-in deployment for component based applications in general and provide a method, system and computer program product for plug-in deployment in a clustered environment. In an embodiment of the invention, a method for plug-in deployment in a clustered environment can be provided. The method can include adding a plug-in for a component based application to a plug-in repository for the component based application. The component based application itself can execute in a 
Frazier teaches methods, systems, programs, and apparatus for the easy, bi-directional transfer of any number of files or directories of files between computer systems, over a LAN, without the need for an Internet connection, preexistence or presence of special or specific software on more than one computer (the “host”) in the transaction, or prior knowledge of the platforms or operating systems of more than one (the “host”) of the computers constituting an endpoint in the abovementioned transfer.
Aw teaches a physical security system that includes multiple server nodes may be upgraded by receiving an upgrade installation package from a client and propagating the installation package between at least two of the server nodes. One of the server nodes (“source server”) receives the installation package from the client and another of the server nodes (“requesting server”) requests and receives the installation package from the source server. To transfer the installation package from the source to the requesting server, the source server notifies the requesting server that the installation package is present at the source server, the requesting server then sends the source server a request for the installation package, and the source server then sends the installation package to the requesting server in response to the request. The requesting server may then be upgraded by running the installation package.
Whereas, stated above, Applicant's claimed invention states "determining whether the first application has a capability to be hosted by any mini program, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444